—Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Stark, J.), rendered October 14, 1980, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. The findings of fact are affirmed.
At trial, defendant presented an alibi defense which, if believed, placed him many miles away from the scene of the crime at the time that it occurred. The trial court’s charge on this issue was inadequate. Although the jury was told that it could acquit defendant if it found that his alibi defense raised a reasonable doubt, it was not instructed in unequivocal terms that the People had the burden of disproving the alibi defense beyond a reasonable doubt, and also had the burden of proving defendant guilty by the same standard, even if the alibi was not believed (see, e.g., People v Victor, 62 NY2d 374; People v Vera, 94 AD2d 728; CJI 12.10).
Defendant’s other claims are either unpreserved or without merit. Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.